UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 001-11889 CEL-SCI CORPORATION Colorado 84-0916344 State or other jurisdiction incorporation (IRS) Employer Identification Number 8229 Boone Boulevard, Suite 802 Vienna, Virginia22182 Address of principal executive offices (703)506-9460 Registrant's telephone number, including area code Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) had been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). YesoNo þ Class of Stock No. Shares Outstanding Date Common February 6, 2012 TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited) 4 Condensed Consolidated Statements of Cash Flows (unaudited) 5 Notes to Condensed Consolidated Financial Statements(unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risks 31 Item 4. Controls and Procedures 31 PART II Item 1. 32 Legal Proceedings Item 6. Exhibits 34 Signatures 35 2 CEL-SCI CORPORATION CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2, 2011 (UNAUDITED) DECEMBER 31, SEPTEMBER 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Receivables Prepaid expenses Inventory used for R&D and manufacturing Deferred rent - current portion Total current assets RESEARCH AND OFFICE EQUIPMENT AND LEASEHOLD IMPROVEMENTS less accumulated depreciation and amortization of $2,447,917 and $3,034,018 PATENT COSTSless accumulated amortization of $1,308,500 and $1,287,323 DEFERRED RENT - net of current portion DEPOSITS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Due to employees Related party loan Convertible note Derivative instruments- current portion Total current liabilities Derivative instruments - net of current portion Deferred revenue Deposits held - Deferred rent Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $.01 par valueauthorized 200,000 shares, issued and outstanding, -0- - - Common stock, $.01 par valueauthorized 450,000,000 shares; issued and outstanding, 230,028,579 and 214,723,023 shares at December 31, 2011 and September 30, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to consolidated financial statements 3 CEL-SCI CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED DECEMBER 31, 2011 and 2010 (UNAUDITED) GRANT INCOME AND OTHER $ $ OPERATING EXPENSES: Research and development (excluding R&D depreciation of $114,612 and $116,191 respectively, included below) Depreciation and amortization General & administrative Total operating expenses OPERATING LOSS ) ) GAIN (LOSS) ON DERIVATIVE INSTRUMENTS ) INTEREST INCOME INTEREST EXPENSE ) ) NET LOSS ) ) ISSUANCE OF ADDITIONAL SHARES ) - MODIFICATIONS OF WARRANTS ) - NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) NET LOSS PER COMMON SHARE BASIC $ ) $ ) DILUTED $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING BASIC DILUTED See notes to consolidated financial statements. 4 CEL-SCI CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED DECEMBER 31, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Issuance of common stock, warrants and options for services Modification of stock options and warrants Employee option cost Common stock contributed to 401(k) plan Impairment loss on abandonment of patents - Loss on retired equipment Deferred rent ) ) (Gain)/loss on derivative instruments ) Change in assets and liabilities: Decrease (increase) in receivables ) Decrease in deferred rent Decrease (increase) in prepaid expenses ) Decrease in inventory used for R&D and manufacturing Decrease in accounts payable ) ) (Decrease) increase in accrued expenses ) Decrease in due to employees ) ) Increase in deposits held - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Increase in restricted cash - ) Purchases of equipment ) ) Expenditures for patent costs ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock $ $
